An unpublis ed order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123

SUPREME Coum
on:
NEVADA

m; 1947A 

’ Beegondent.

IN THE SUPREME COURT OF THE STATE OF NEVADA

FRANK MILFORD PECK, No. 68798
Petitioner,

vs— WEE

THE STATE OF NEVADA,
OCT 1 5 ms

  

TRACIE 4? l l“-il}EE?v1ftl‘-I
CLERK Ci? SUPREME SQUle

EV

     

DEPUTY GLERK

ORDER DENYING PETITION
This is a pro se petition for a writ of mandamus seeking an
order directing the Washoe County Sheriff to provide an affidavit of when,
and if, a motion to recuee was served on Judge Elliot Sattler. Having
considered thedncuments submitted in this matter, we decline to exercise
our original jurisdiction because petitioner has failed to provide cnpies of

any documents eupporting his assertions. See NR8 34.160. Accordinglyt

W6

ORDER the petition DENIED.

Saitta

 
  

I

J, dam ,J.
Pickering

cc: Hon. Elliott Battier, District Judge
Frank Milford Peck
Attorney General/Carson City

Washoe County District Attorney
Waehoe District Court Clerk

15231399